   3:21-mc-00267-MBS-PJG             Date Filed 06/02/21    Entry Number 7      Page 1 of 1




                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF SOUTH CAROLINA
                                    COLUMBIA DIVISION

State of South Carolina,                         )        Case No. 3:21-mc-267-MBS-PJG
                                                 )
                               Plaintiff,        )
                                                 )
       v.                                        )                   ORDER
                                                 )
Regina M. Hunter El,                             )
                                                 )
                               Defendant.        )
                                                 )

       Regina M. Hunter El filed this motion seeking permission to file a late notice of removal

from a state traffic court. The Clerk of Court docketed this case as a miscellaneous filing. This

matter is before the court pursuant to 28 U.S.C. § 636(b) and Local Civil Rule 73.02(B)(2)

(D.S.C.). On May 21, 2021, Hunter El filed a motion to withdraw her original motion, indicating

that the underlying state court matter was resolved. (ECF No. 4.) The court construes the May 21

motion as a notice of voluntary dismissal pursuant to Federal Rule of Civil Procedure

41(a)(1)(A)(i). Therefore, the Clerk of Court is directed to docket the motion (ECF No. 4) as a

notice of voluntarily dismissal without prejudice, terminate Plaintiff’s pending motions as moot

(ECF Nos. 1 & 5), and close this case.

       IT IS SO ORDERED.


                                             __________________________________________
June 2, 2021                                 Paige J. Gossett
Columbia, South Carolina                     UNITED STATES MAGISTRATE JUDGE




                                            Page 1 of 1
